Title: To Alexander Hamilton from James McHenry, 24 July 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 24. July 1799.
          
          Inclosed is an extract of a letter from Lt. Colonel Hamtramck with copy of the arrest of Captain Britt to which it relates—I presume he has requested from you the necessary orders for the trial of this Officer—Lest however he may not, I have thought it proper make this communication.
          I have the honor to be with great respect Your obed servant
          
            James McHenry
          
          Major General Hamilton
        